10/16/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs September 29, 2020

                    STATE OF TENNESSEE v. CARL ALLEN

               Appeal from the Criminal Court for Shelby County
  Nos. 12-03282, 13-00646, 13-00647, 13-00648, 13-00649, 13-00650, 13-03847, 13-
              03848, 13-03849, 13-04284        Lee V. Coffee, Judge
                     ___________________________________

                           No. W2019-02162-CCA-R3-CD
                       ___________________________________


Defendant, Carl Allen, is appealing the trial court’s denial of his motion to correct illegal
sentence filed pursuant to Tennessee Rule of Criminal Procedure 36.1. After a thorough
review of the record, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the Court, in which ROBERT L.
HOLLOWAY, JR., and ROBERT H. MONTGOMERY, JR., JJ. joined.

Carl Allen, Memphis, Tennessee, Pro Se

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Kristen Cook,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

      On October 23, 2014, Defendant pled guilty to multiple theft and burglary
charges. The following table reflects the disposition of the various charges from
Defendant’s plea agreement:
    Case No.   Ct.    Charge           Conviction        Sentence    Concurrent with    Consecutive to
                1     agg. burglary    agg. burglary     6 years
    12-03282                                                                            13-00648, 13-
                2     theft > $1000    theft > $1000     4 years     Ct. 1              00650, 13-02283
                                                                                        13-00648, 13-
                1     agg. burglary    agg. burglary     6 years     Ct. 2, 13-00647    00650, 13-02283
    13-00646
                      theft >                                                           13-00648, 13-
                2     $10,000          theft > $10,000   6 years     Ct. 1, 13-00647    00650, 13-02283
                1     agg. burglary    agg. burglary     6 years     Ct. 2              13-00649
    13-00647
                2     theft > $1000    theft > $1000     4 years     Ct. 1              13-00649
    13-00648          agg. burglary    agg. burglary     6 years     13-00650
                                                                     Ct. 2, 13-02283,   13-04284, 13-
                                                                     13-00650, 13-      03847 through -
                1     agg. burglary    agg. burglary     6 years     00648              03849, 13-00646
    13-00649
                                                                     Ct. 1, 13-02283,   13-04284, 13-
                                                                     13-00650, 13-      03847 through -
                2     theft > $1000    theft > $1000     4 years     00648              03849
                1     agg. burglary    agg. burglary     6 years     Ct. 2; 13-00648
    13-00650          theft >
                2     $10,000          theft > $10,000   6 years     Ct. 2;13-00648
                                                         time
    13-02283                           sex off. reg.     served
    13-02284          fail to app.                       dismissed
                                                                                        13-00648, 13-
                1     agg. burglary    agg. burglary     6 years     Ct. 2              00650, 13-02283
    13-03847          theft >                                                           13-00648, 13-
                2     $10,000          theft > $10,000   6 years     Ct. 1              00650, 13-02283
                3     theft > $1,000                     dismissed
                      theft >                                        Ct. 2, 13-03847,   13-00648, 13-
                1     $60,000          theft > $10,000   6 years     13-03849 1         00650, 13-00283
    13-03848
                                                                     Ct. 1, 13-03847,   13-00648, 13-
                2     agg. burglary    agg. burglary     6 years     13-03849           00650, 13-00283
                      theft >                                        Ct. 2, 13-03847,   13-00648, 13-
                1     $60,000          theft > $10,000   6 years     13-03848           00650, 13-00283
    13-03849
                                                                     Ct. 1, 13-03847,   13-00648, 13-
                2     agg. burglary    agg. burglary     6 years     13-03848           00650, 13-00283
                                                         time
    13-03879                           theft < $500      served
                                                                                        13-00648, 13-
                1     agg. burglary    agg. burglary     6 years     Ct. 2, 13-00647    00650, 13-00283
    13-04284
                                                                                        13-00648, 13-
                2     theft > $1,000   theft > $1,000    4 years     Ct. 1, 13-00647    00650, 13-00283
1



         1
         The record does not contain the indictments or judgment forms for cases 13-02283, 13-02284,
and 13-03819.

                                                  -2-
       At the guilty plea hearing, the prosecutor read aloud each charge, the agreed
sentence for each charge, and whether the sentence was to be served consecutively or
concurrently. Due to Defendant’s participation in a separate proceeding, the State said
that they were “going to step out on a very thin limb and recommend that [Defendant] be
placed on community corrections for a period of twelve years.” The State summarized
the facts that would have been shown for each count if Defendant had proceeded with a
trial. Defendant stipulated to the facts and asked the trial court to accept the negotiated
plea agreement. During the plea colloquy, Defendant acknowledged that his attorney
explained everything to him and that he understood his rights. The trial court explained
each charge to Defendant and the range of potential sentences. The trial court went over
each case and informed Defendant that the sentences for each count would run either
concurrently or consecutively as indicated on the plea forms. The trial court accepted the
negotiated plea and sentenced Defendant to an effective sentence of twelve years to be
served on community corrections.

       On October, 4, 2018, the trial court revoked Defendant’s community corrections
and required Defendant to serve his twelve-year sentence in confinement. On October
14, 2019, Defendant filed a motion to correct illegal sentence. Defendant claimed that he
was not eligible for community corrections due to prior convictions for sexual battery,
assault, vandalism, and unlawful possession of a weapon.2 The trial court summarily
denied the motion on November 18, 2019. Defendant timely filed a notice of appeal.

                                                  Analysis

       Defendant argues that the trial court erred by denying his motion to correct illegal
sentence. The State argues that Defendant’s sentence is not illegal. We agree with the
State.

       Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence
at any time. See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015). “[A]n illegal
sentence is one that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). Our supreme court has
interpreted the meaning of “illegal sentence” as defined in Rule 36.1 and concluded that
the definition “is coextensive, and not broader than, the definition of the term in the
habeas corpus context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015). The
court then reviewed the three categories of sentencing errors: clerical errors (those arising
from a clerical mistake in the judgment sheet), appealable errors (those for which the
Sentencing Act specifically provides a right of direct appeal), and fatal errors (those so

       2
           There is nothing in the record about these prior convictions.
                                                    -3-
profound as to render a sentence illegal and void). Id. Commenting on appealable errors,
the court stated that those “generally involve attacks on the correctness of the
methodology by which a trial court imposed sentence.” Id. In contrast, fatal errors
include “sentences imposed pursuant to an inapplicable statutory scheme, sentences
designating release eligibility dates where early release is statutorily prohibited, sentences
that are ordered to be served concurrently where statutorily required to be served
consecutively, and sentences not authorized by any statute for the offenses.” Id. The
court held that only fatal errors render sentences illegal. Id.

       Defendant contends that, because he was statutorily ineligible for community
corrections in the first place, the trial court lacked the authority to resentence him under
the terms of Tennessee Code Annotated section 40-36-106. Here, Defendant was
originally sentenced to community corrections as part of his plea agreement. Nothing in
the record, other than Defendant’s own assertions, proves that he was ineligible for
community corrections. The trial court found that Defendant qualified for community
corrections under the “special needs” provision. See T.C.A §40-36-106(c). Accordingly,
Defendant’s initial sentence was not illegal even if he were otherwise ineligible for
community corrections. See State v. Adarion C. Morris, No. M2018-02034-CCA-R3-
CD, 2019 WL 6591465, at *3-4 (Tenn. Crim. App. Dec. 5, 2019), no perm. app. filed.

       Defendant further argues that the trial court erred by not orally ordering any of his
“sentences to be served consecutively to any of his specific sentences.” The State argues
that Defendant has waived the issue.

       The record bears witness to the fact that Defendant did not raise this issue in his
motion to correct illegal sentence. See Tenn. R. App. P. 36(a). “Appellate review
generally is limited to issues that a party properly preserves for review by raising the
issues in the trial court and on review.” State v. Minor, 546 S.W.3d 59, 65 (Tenn. 2018).
Defendant is not entitled to relief.

                                         Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed.


                                                  ____________________________
                                                  TIMOTHY L. EASTER, JUDGE




                                            -4-